--------------------------------------------------------------------------------

 
                                                                                                       Exhibit
10.1
 
 
OPERATING AGREEMENT


OF


INSTRIDE VENTURES, LLC


THIS OPERATING AGREEMENT (this “Agreement”) of InStride Ventures, LLC, a limited
liability company organized pursuant to the Delaware Limited Liability Company
Act (the “Company”), is entered into by and among George Foreman Ventures LLC, a
Delaware limited liability company (“George Foreman Ventures”), In Stride,
L.L.C., a Delaware limited liability company doing business in New Jersey as In
Stride Shoes, L.L.C. (“In Stride”), Olen Rice, an individual (“Rice”), and Paul
Koester, an individual (“Koester”) (individually a “Member” or collectively the
“Members”).
 
SECTION 1.   FORMATION; DEFINITIONS.

 
1.1. Formation. The Members have caused this limited liability company to be
formed under the Delaware Limited Liability Company Act, 6 Delaware Code §
18-101 et seq., as amended from time to time (the “Act”). The Members have
caused a certificate of formation to be filed in accordance with the Act (the
“Certificate of Formation”).
 
1.2. Name. The name of the Company is “InStride Ventures, LLC” and all of the
Company business shall be conducted under that name or such other names that
comply with applicable law as the Manager may select from time to time.
 
1.3. Registered Office; Registered Agent. The registered agent of the Company
shall be The Corporation Trust Company and the registered office of the Company
shall be located at Corporation Trust Center, 1209 Orange Street, Wilmington,
Delaware 19801, or at such other location (which need not be a place of business
of the Company) as the Manager may designate from time to time.
 
1.4. Principal Office; Other Offices. The initial principal office of the
Company shall be located at c/o George Foreman Ventures LLC, 100 North
Wilkes-Barre Boulevard, 4th Floor, Wilkes-Barre, Pennsylvania 18702. The Company
may change its principal office or have such other offices as the Manager may
designate from time to time.
 
1.5. Purposes. The purposes of the Company are (a) to enter into a binding
agreement (the “ShopKo Agreement”) with ShopKo Stores, Inc. (“ShopKo”) which
would give the Company the rights to supply Shopko with Medicare reimburseable
therapeutic footwear that includes athletic, casual and post-operative shoes and
accessories, including shoe inserts, that meet the medical needs of individuals
with specific footwear problems such as those related to diabetes (the
“Footwear”), (b) to initially enter into a short-term joint venture to supply,
and use celebrity marketing to market, the Footwear at fifteen (15) ShopKo
stores for a period beginning shortly after the execution of this Agreement and
ending on August 1, 2007 (the “Test Period”) as a test (the “ShopKo Test”) to
determine whether the Footwear sells well enough during the
 
 
1

--------------------------------------------------------------------------------


 
 
Test Period to provide business justification for George Foreman Ventures to
elect to continue the joint venture with respect to the Footwear following the
expiration of the Test Period, (c) to continue to supply and market the Footwear
to ShopKo and/or other retail outlets or through other channels of distribution
beyond the expiration of the Test Period if George Foreman Ventures decides, in
its sole discretion, that the Company should do so, and (d) to engage in any and
all activities related or incident to the purposes described in (a) through (c)
of this Section 1.5.
 
1.6. Term. The Company commenced its existence upon the filing of the
Certificate of Formation with the Secretary of State of the State of Delaware.
The Company shall continue in perpetual existence unless and until the Company
is dissolved in accordance with Section 8 hereof.
 
1.7. No State Law Partnership. The Members intend that the Company shall not be
a partnership (including, without limitation, a limited partnership) or joint
venture, and that no Member shall be a partner or joint venturer of any other
Member, for any purposes other than federal, state and local tax purposes, and
the provisions of this Agreement shall not be construed otherwise.
 
1.8. Definitions. As used in this Agreement, the following terms have the
following meanings, unless the context otherwise requires:
 
(a) “Accounting Period” means the following fiscal periods: the initial
Accounting Period commenced on the date on which the Certificate of Formation
was filed with the Delaware Secretary of State. Each subsequent Accounting
Period shall commence immediately after the close of the preceding Accounting
Period. Each Accounting Period shall close at the earlier of the close of
business on the last day of a Fiscal Year of the Company or on the date of the
Company’s dissolution. In addition, the Manager may, in its sole discretion,
close the applicable Accounting Period of the Company upon: (1) the acceptance
of a Capital Contribution from a new or existing Member, other than a Capital
Contribution which is pro rata among all existing Members; or (2) the effective
date of the withdrawal of a Member.
 
(b) “Act” has the meaning set forth in Section 1.1 hereof.
 
(c) “Adjusted Capital Account” means, with respect to any Member, the balance,
if any, in such Member’s Capital Account as of the end of the relevant
Accounting Period, after giving effect to the following adjustments:
 
(1) Credit to such Capital Account any amounts which such Member is obligated to
restore or is deemed to be obligated to restore pursuant to the next to the last
sentences of Section 1.704-2(g)(1) and Section 1.704-2(i)(5) of the Regulations.
 
(2) Debit to such Capital Account the items described in Section
1.704-1(b)(2)(ii)(d)(4), Section 1.704-1(b)(2)(ii)(d)(5) and Section
1.704-1(b)(2)(ii)(d)(6) of the Regulations.
 
 
2

--------------------------------------------------------------------------------


 
 
(d) “Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Accounting Period, after giving effect to the following adjustments:
 
(1) Credit to such Capital Account any amounts which such Member is obligated to
restore or is deemed to be obligated to restore pursuant to the next to the last
sentences of Section 1.704-2(g)(1) and Section 1.704-2(i)(5) of the Regulations.
 
(2) Debit to such Capital Account the items described in Section
1.704-1(b)(2)(ii)(d)(4), Section 1.704-1(b)(2)(ii)(d)(5) and Section
1.704-1(b)(2)(ii)(d)(6) of the Regulations.
 
The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Section 1.704-1(b)(2)(ii)(d) of the Regulations
and shall be interpreted consistently therewith.
 
(e) “Affiliate” shall mean with respect to any Person, any other Person
controlling, controlled by or under common control with such specified persons.
The term “control”, with respect to any Person, means possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or a
general partnership interest or limited liability company interest, by contract
or otherwise.
 
(f) “Agreement” means this operating agreement, as it may be amended and/or
restated from time to time.
 
(g) “Capital Account” means, with respect to any Member, the Member’s Capital
Contribution, increased or decreased as provided in this Agreement.
 
(h) “Capital Account Balance” of any Member shall mean the balance in that
Member’s Capital Account at the time of determination, whether positive or
negative, as determined in accordance with the terms of this Agreement.
 
(i) “Capital Contribution” means, with respect to any Member, the amount of
money and the initial Gross Asset Value of any property other than money
contributed to the Company by that Member.
 
(j) “Capital Transaction” means any sale or other disposition of all or a
portion of the Property in a single transaction or in a series of related
transactions, other than a sale or disposition in the ordinary course of the
Company’s business.
 
(k) “Code” means the Internal Revenue Code of 1986, as amended from time to
time. A reference to a specific section of the Code refers not only to that
specific section but any corresponding provisions of any federal tax statute
enacted after the date of this Agreement, as such specific section or
corresponding provisions are in effect on the date of application of this
Agreement containing such reference.
 
 
3

--------------------------------------------------------------------------------


 
 
(l) “Company” means InStride Ventures, LLC, a Delaware limited liability
company.
 
(m) “Company Minimum Gain” shall have the meaning set forth in Sections
1.704-2(b)(2) and 1.704-2(d) of the Regulations.
 
(n) “Depreciation” means, for each Accounting Period, an amount equal to the
depreciation, amortization, or other cost recovery deduction allowable with
respect to an asset for such year or other period, except that if the Gross
Asset Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such year or other period, Depreciation shall be an
amount which bears the same ratio to such beginning Gross Asset Value as the
federal income tax depreciation, amortization, or other cost recovery deduction
for such year or other period bears to such beginning adjusted tax basis.
 
(o) “Distributable Cash” means, with respect to any fiscal period, the excess of
all cash receipts of the Company from any source whatsoever, including normal
operations, sales of assets, proceeds of borrowings, Capital Contributions of
the Members, proceeds from a Capital Transaction, and any and all other sources
over the sum of the following amounts:
 
(1) cash disbursements for accounting and bookkeeping services, costs of sales
of Company assets, management fees and expenses, insurance, legal and accounting
expenses, and any and all other items customarily considered to be “ operating
expenses”;
 
(2) payments of interest, principal and premium, and points and other costs of
borrowing under any indebtedness of the Company (other than payments made with
respect to Member Loans);
 
(3) payments made to purchase Company assets; and
 
(4) amounts set aside as Reserves.
 
(p) “Fiscal Year” means the calendar year; but, upon the organization of the
Company, Fiscal Year means the period from the first day of the term of the
Company to the next following December 31, and upon dissolution of the Company,
shall mean the period from the end of the last preceding Fiscal Year to the date
of such dissolution.
 
(q) “Footwear” has the meaning set forth in Section 1.5 hereof.
 
(r) “Gross Asset Value” means, with respect to any asset, the asset’s adjusted
basis for federal income tax purposes, except as follows:
 
(1) The initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the gross fair market value of such asset, as determined by the
contributing Member and the Company;
 
(2) The Gross Asset Values of all Company assets shall be adjusted to equal
their respective gross fair market values in connection with (and to be
effective immediately prior to) the following events: (i) the acquisition of any
additional Membership Interest in the Company by any new or existing Member in
exchange for more than a de minimis
 
 
4

--------------------------------------------------------------------------------


 
 
Capital Contribution; (ii) the acquisition of any additional Membership Interest
in the Company (other than a de minimis Membership Interest) as consideration
for the provision of services to or for the benefit of the Company by an
existing Member acting in a Member capacity, or by a new Member acting in a
Member capacity or in anticipation of becoming a Member; (iii) the distribution
by the Company to a Member of more than a de minimis amount of Company property
other than money, unless all Members receive simultaneous distributions of
undivided interests in the distributed property in proportion to their interests
in the Company; and (iv) the liquidation of the Company within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g); provided, however, that an adjustment
pursuant to clauses (i), (ii) and (iii) above shall be made only if such
adjustment is necessary or appropriate to reflect the relative economic
interests of the Members in the Company;
 
(3) If the Gross Asset Value of an asset has been determined or adjusted
pursuant to Section l.8(r)(1) or 1.8(r)(2) hereof, such Gross Asset Value shall
thereafter be adjusted by the Depreciation taken into account with respect to
such asset for purposes of computing Profits and Losses; and
 
(4) The Gross Asset Values of Company assets shall be increased (or decreased)
to reflect any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that Gross Asset
Values shall not be adjusted pursuant to this subsection to the extent that an
adjustment pursuant to subsection 1.8(r)(2) above is made in connection with a
transaction that would otherwise result in an adjustment pursuant to this
subsection.
 
(s) “Initial George Foreman Ventures Loan” has the meaning set forth in Section
3.1(b)(2) hereof.
 
(t) “Initial In Stride Loan” has the meaning set forth in Section 3.1(b)(1)
hereof.
 
(u) “Manager” means George Foreman Ventures and any other Person or Persons
hereafter designated as a Manager pursuant to the Act or the terms of this
Agreement.
 
(v) “Member Loan” has the meaning set forth in Section 3.2(a) hereof.
 
(w) “Members” means George Foreman Ventures, In Stride, Rice, Koester and any
other Person or Persons hereafter admitted to the Company as a Member as
provided in this Agreement, but does not include any Person who has ceased to be
a Member of the Company. The Members of the Company are listed on Schedule A
attached hereto, and the Company shall keep a current list of all Members and
their Capital Contributions.
 
(x) “Member Nonrecourse Debt” has the meaning set forth in Section 1.704-2(b)(4)
of the Regulations.
 
(y) “Member Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Member Nonrecourse Debt, equal to the Company Minimum Gain that would
 
 
5

--------------------------------------------------------------------------------


 
result if such Member Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with Section 1.704-2(i)(3) of the Regulations.
 
(z) “Member Nonrecourse Deductions” has the meaning set forth in Sections
1.704-2(i)(1) and 1.704-2(i)(2) of the Regulations. The amount of Member
Nonrecourse Deductions with respect to a Member Nonrecourse Debt for any
Accounting Period shall be determined in accordance with Section 1.704-2(i)(2)
of the Regulations.
 
(aa) “Membership Interest” shall mean the interest of a Member in the Company,
including without limitation, rights to distributions (liquidating or
otherwise), allocations, information and voting rights. The initial percentage
Membership Interests of the Members in the Company are set forth on Schedule A
attached hereto.
 
(bb) “Nonrecourse Deductions” has the meaning set forth in Section 1.704-2(b)(1)
of the Regulations. The amount of Nonrecourse Deductions for an Accounting
Period shall be determined in accordance with Section 1.704-2(c) of the
Regulations.
 
(cc) “Nonrecourse Liability” has the meaning set forth in Sections 1.704-2(b)(3)
and 1.752-1(a)(2) of the Regulations.
 
(dd) “Person” means an individual, corporation, association, partnership, joint
venture, limited liability company, estate, trust, or any other legal entity.
 
(ee) “Profits” and “Losses” means the Company’s taxable income or taxable loss,
as the case may be, for each Accounting Period, as determined under Section
703(a) of the Code and Regulations Section 1.703-1, but with the following
adjustments: (1) any tax-exempt income, as described in Section 705(a)(1)(B) of
the Code, realized by the Company during such Accounting Period shall be taken
into account as if it were taxable income in computing such taxable income or
taxable loss; (2) any expenditures of the Company described in Section
705(a)(2)(B) of the Code for such Accounting Period, including any items treated
under Regulations Section 1.704-1(b)(2)(iv)(i) as items described in Section
705(a)(2)(B) of the Code, shall be taken into account as if they were deductible
items in computing such taxable income or taxable loss; (3) any items of income
recognized by the Company during such Accounting Period that are required to be
allocated to the Members under Section 9.2(a) hereof shall be excluded from such
taxable income or taxable loss; (4) gain or loss resulting from any disposition
of Company property with respect to which gain or loss is recognized for federal
income tax purposes shall be computed by reference to the Gross Asset Value of
the property disposed of, notwithstanding that the adjusted tax basis of such
property differs from its Gross Asset Value; and (5) in lieu of the
depreciation, amortization, and other cost recovery deductions taken into
account in computing such taxable income or loss, there shall be taken into
account Depreciation for such Accounting Period, computed in accordance with
Section 1.8(n) hereof. If the Company’s taxable income or taxable loss for such
Accounting Period, as adjusted in the manner provided in Clauses (1) through (5)
above, is a positive amount, such amount shall be the Company’s Profits for such
Accounting Period; and if negative, such amount shall be the Company’s Losses
for such Accounting Period.
 
 
6

--------------------------------------------------------------------------------


 
 
(ff) “Property” shall mean, at any time, all property, whether real or personal,
interests, assets or rights owned or held by or on behalf of the Company at such
time.
 
(gg) “Regulations” means the income tax regulations, including temporary
regulations, promulgated under the Code, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations).
 
(hh) “Reserve” or “Reserves” means amounts set aside and deemed sufficient by
the Manager, as of the date of determination, for working capital and to pay
taxes, insurance, debt service, or other costs and expenses, incident to the
operation of the Company, and for advancing the purposes of the Company set
forth in Section 1.5 hereof.
 
(ii) “ShopKo Test” has the meaning set forth in Section 1.5 hereof.
 
(jj) “Test Period” has the meaning set forth in Section 1.5 hereof.
 
(kk) “Transfer” shall mean, any disposition (including, without limitation,
gifts, sales, assignments, pledges, encumbrances, bequests, and all other inter
vivos or testamentary dispositions) whether voluntary, involuntary or whether
pursuant to court order or by operation of law.
 
SECTION 2.  MEMBERS; MANAGER.

 
2.1. Members. The Members of the Company (and their Membership Interest in the
Company) are listed on Schedule A hereto, each of whom has executed this
Agreement as of the date hereof and is hereby admitted to the Company as a
Member.
 
2.2. Additional Members. No Person shall be admitted to the Company as an
additional or substitute Member without the prior written consent of the Manager
or as otherwise provided herein.
 
2.3. Liability to Third Parties. No Member shall be liable for the debts,
obligations or liabilities of the Company, including under a judgment, decree or
order of a court, except to the extent required under the Act with respect to
amounts distributed to the Member at a time when the Company was insolvent or
was rendered insolvent by virtue of such distribution.


2.4. Manager. The number of Managers of the Company shall be one (1). George
Foreman Ventures is hereby designated to serve as the Manager of the Company.
The Manager may resign at any time upon prior written notice to the Company. In
the event of a vacancy in the position of Manager by reason of resignation,
liquidation, dissolution or bankruptcy, a successor shall be appointed by a
majority-in-interest of the Members.
 
 
7

--------------------------------------------------------------------------------


 
 
SECTION 3. CAPITAL CONTRIBUTIONS; LOANS; ACQUISITION OF FOOTWEAR; CAPITAL
ACCOUNTS.

 
3.1. Initial Capital Contributions; Initial Loans and Acquisition of Footwear
During the Test Period.
 
(a) The Members shall, promptly after the execution of this Agreement, make the
initial Capital Contributions set forth on Schedule A attached hereto to the
Company in exchange for their Membership Interests. In addition, In Stride shall
execute the license agreement attached hereto as Exhibit A, but shall not
receive any Capital Account credit for its execution of such license agreement.
 
(b) During the Test Period:
 
(1) In Stride shall supply to the Company all of the Footwear required, as
determined by the Manager, to undertake the ShopKo Test. In addition, In Stride
shall pay all costs of training and Company operational overhead required (as
determined by the Manager) during the Test Period to undertake the ShopKo Test.
The sum of (a) In Stride’s documented direct cost of the Footwear supplied to
the Company pursuant to this Section 3.1(b)(1), and (b) the aggregate amount of
documented costs of training and Company operational overhead paid by In Stride
pursuant to this Section 3.1(b)(1), shall constitute a loan by In Stride to the
Company (the “Initial In Stride Loan”) which shall not bear interest and the
principal of which shall be repaid out of Distributable Cash pursuant to
Sections 4.2(a) and 4.3(a) hereof; provided, however, that (i) the documentation
corresponding to any such costs shall be provided to the Manager within thirty
(30) days after such costs are incurred, and (ii) any individual expenditure (or
commitment to make an individual expenditure) in excess of ten thousand dollars
($10,000) shall require the approval of the Manager and the vote of those
Members owning, in the aggregate, at least sixty percent (60%) of the Membership
Interests, before such expenditure or commitment is incurred. Notwithstanding
clause (ii) of this Section 3.1(b)(1), (I) the Manager shall have the ability to
propose a budget to the Members, and if the proposed budget is approved by at
least sixty percent (60%) of the Membership Interests, then the Member vote
referred to in clause (ii) shall not be required unless the expenditure or
commitment at issue would result in the approved budgeted expenses being
exceeded by more than ten thousand dollars ($10,000), and (II) regardless of
whether or not a budget has been approved, if the Company’s gross revenue for
any Fiscal Year exceeds two million dollars ($2,000,000), then the Member vote
referred to in clause (ii) shall not be required for the remainder of that
Fiscal Year and for all future Fiscal Years.
 
(2) George Foreman Ventures shall either advance to the Company, in cash, or pay
directly, all costs of marketing the Footwear during the Test Period, as such
costs are determined by the Manager. The aggregate amount of cash advanced to
the Company by George Foreman Ventures pursuant to this Section 3.1(b)(2), and
documented costs paid directly by George Foreman Ventures pursuant to this
Section 3.1(b)(2), shall constitute a loan by George Foreman Ventures to the
Company (the “Initial George Foreman Ventures Loan”) which shall
 
 
8

--------------------------------------------------------------------------------


 
 
not bear interest and the principal of which shall be repaid out of
Distributable Cash pursuant to Sections 4.2(a) and 4.3(a) hereof; provided,
however, that (i) the documentation corresponding to any such costs shall be
provided to the Manager within thirty (30) days after such costs are incurred,
and (ii) any individual expenditure (or commitment to make an individual
expenditure) in excess of ten thousand dollars ($10,000) shall require the
approval of the Manager and the vote of those Members owning, in the aggregate,
at least sixty percent (60%) of the Membership Interests, before such
expenditure or commitment is incurred. Notwithstanding clause (ii) of this
Section 3.1(b)(2), (I) the Manager shall have the ability to propose a budget to
the Members, and if the proposed budget is approved by at least sixty percent
(60%) of the Membership Interests, then the Member vote referred to in clause
(ii) shall not be required unless the expenditure or commitment at issue would
result in the approved budgeted expenses being exceeded by more than ten
thousand dollars ($10,000), and (II) regardless of whether or not a budget has
been approved, if the Company’s gross revenue for any Fiscal Year exceeds two
million dollars ($2,000,000), then the Member vote referred to in clause (ii)
shall not be required for the remainder of that Fiscal Year and for all future
Fiscal Years.
 
3.2. Additional Capital Needs and Acquisition of Footwear After the Test Period.
 
(a) If, after the expiration of the Test Period, the Manager determines, in its
sole discretion, that additional capital is needed for Company business, then
the Manager may raise such additional capital through borrowing or issuing
additional equity in the Company, as the Manager in its sole discretion deems
advisable. The Manager may secure third party financing from an institutional
lender (without offering warrants or other equity participation). Additionally,
the Manager may secure loans from its Members (“Member Loans”) with each Member
being offered the right to participate in such loans based on its percentage
Membership Interest, and with contributing Members having the right (but not the
obligation) to contribute non-participating Members’ share of these Member
Loans. Any such Member Loan made by a Member to the Company shall bear interest
at the Prime Rate as published in The Wall Street Journal on the date the Member
Loan is made plus 500 basis points, and the interest and principal of such
Member Loan shall be repaid out of Distributable Cash as provided in Sections
4.2 and 4.3 hereof. With respect to a proposed issuance of equity to raise
capital for Company purposes, the Manager shall value the new equity based on a
good faith determination of the fair market value of the Company at the time of
the issuance of such equity, and the issuance of such equity shall be subject to
the preemptive rights of the Members set forth in Section 6.2 hereof.
Notwithstanding the foregoing and the provisions of Section 6.2 hereof, with
respect to the first two hundred fifty thousand dollars ($250,000) of capital
raised from the Members pursuant to this Section 3.2(a), each such contributing
Member shall acquire an additional one percent (1%) equity interest in the
Company for each twenty-five thousand dollars ($25,000) of capital contributed
by such Member (and with respect to any increment of capital contributed by such
Member which is less than twenty-five thousand dollars ($25,000), such Member
shall acquire a corresponding fraction of the one percent (1%) additional equity
interest) and the Membership Interests of the non-contributing Members shall be
diluted proportionately.
 
(b) After the expiration of the Test Period, In Stride shall sell to the
Company, at In Stride’s direct cost and without allocable overhead, all of the
Footwear required, as
 
 
9

--------------------------------------------------------------------------------


10

--------------------------------------------------------------------------------


 
 
determined by the Manager, to conduct the business of the Company. Payment for
such Footwear shall be due from the Company to In Stride no later than the date
of the shipment of such Footwear from the Orient.
 
(c) After the expiration of the Test Period, George Foreman Ventures shall sell
to the Company, at George Foreman Ventures’ direct cost and without allocable
overhead, all of the marketing materials required, as determined by the Manager,
to conduct the business of the Company. Payment for such marketing materials
shall be due from the Company to George Foreman Ventures immediately upon the
Company’s receipt of such materials. The parties agree that marketing materials
shall not include personal appearances by George Foreman, and that the terms and
conditions of any such appearances shall be as negotiated and agreed upon
between George Foreman and the Company.
 
3.3. Time When Capital Contribution to be Returned. No time is agreed upon as to
when the Capital Contributions of the Members are to be returned. The Members
shall not have the right to demand return of their Capital Contributions nor
shall the Members have the right to demand and receive property other than cash
in return for their Capital Contributions.
 
3.4. Capital Accounts. An Adjusted Capital Account shall be maintained for each
Member.
 
(a) To each such account there shall be credited:
 
(1) the amount of money contributed to the capital of the Company by such
Member;
 
(2) the fair market value of any property other than money contributed to the
Company by such Member net of the liabilities securing such contributed property
that the Company is considered to assume or take subject to pursuant to Section
752 of the Code; and
 
(3) Profits and items of income and gain allocated to the Member; and
 
(b) From each such account there shall be debited:
 
(1) the amount of money distributed to the Member by the Company;
 
(2) the fair market value of all property distributed to such Member by the
Company net of the liabilities securing such distributed property that such
Member is considered to assume or take subject to pursuant to Section 752 of the
Code; and
 
(3) Losses and items of loss and deduction allocated to the Member.
 
(c) In addition to the foregoing adjustments, each Member’s Adjusted Capital
Account shall be maintained consistently with and reflect all adjustments
described in Regulations Section 1.704-1(b)(2)(iv).
 
(d) If ownership of any Membership Interest in the Company is assigned in
accordance with the terms of this Agreement, the assignee shall succeed to the
Capital Account of the assignor to the extent it relates to the assigned
Membership Interest.
 
 
11

--------------------------------------------------------------------------------


 
 
(e) In determining the amount of any liability for purposes of subsections
3.4(a) and (b) above, there shall be taken into account Code Section 752(c) and
any other applicable provisions of the Code and Regulations.
 
(f) To each Member’s Capital Account, there shall be debited or credited, as the
case may be, adjustments which are necessary to reflect a revaluation of Company
assets to reflect the Gross Asset Value of all Company assets, as required by
Regulations Section 1.704-1(b)(2)(iv)(f) and Section 1.8(r).
 
The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Section 704 of
the Code and Regulation Section 1.704-1(b) and shall be interpreted and applied
in a manner consistent with such provisions. The Company shall make any
adjustments that are necessary or appropriate to maintain equality between the
Capital Accounts of the Members and the amount of Company capital reflected on
the Company’s balance sheet as computed for book purposes in accordance with
Section 1.704-1(b)(2)(iv)(q) of the Regulations. 
 
SECTION 4. DISTRIBUTIONS; ALLOCATION OF PROFITS AND LOSSES.

 
4.1. Distributions. Subject to maintaining the Company in a sound financial and
cash position (which, without limiting the generality of the foregoing, shall
include the provision for losses affecting the cash position of the Company and
the payment or provision for payment, when due, of obligations of the Company)
and establishing such Reserves as are determined by the Manager, in its sole
discretion, to be reasonably required, the Manager shall distribute funds of the
Company as provided herein.   
 
4.2. Distributions of Distributable Cash from Operations. If the Manager decides
in its discretion to distribute cash flow, then distributions of Distributable
Cash arising from operations, other than Capital Transactions, to the extent
available, shall be made to the Members in the following order of priority:


(a) first, to In Stride and George Foreman Ventures, the amount required to
provide them with the outstanding principal balance of the Initial In Stride
Loan and the Initial George Foreman Ventures Loan, respectively, pro rata in
accordance with the respective amounts of the outstanding principal balances of
the Initial In Stride Loan and the Initial George Foreman Ventures Loan;
 
(b) second, to each Member who has made a Member Loan, the amount, if any,
required to provide such Member with any current and accumulated interest on his
or its Member Loan, pro rata in accordance with the respective amounts of
current and accumulated interest of all Member Loans;
 
(c) third, to each Member who has made a Member Loan, the amount, if any,
required to provide such Member with the outstanding principal balance of his or
its Member
 
 
12

--------------------------------------------------------------------------------


 
 
Loan, pro rata in accordance with the respective amounts of the outstanding
principal balances of all Member Loans; and
 
(d) thereafter, to the Members pro rata in accordance with their Membership
Interests.


Notwithstanding the foregoing provisions of this Section 4.2, after making the
distributions provided for in subsections (a) and (b) of this Section 4.2, and
prior to making the distributions provided for in subsections (c) and (d) of
this Section 4.2, the Company shall, to the extent available, distribute the Tax
Distribution Amount (as defined in Section 4.5 hereof) to the Members.


4.3. Distributions of Distributable Cash Arising from Capital Transactions and
Upon Liquidation. If the Manager decides in its discretion to distribute cash
flow, then Distributable Cash arising out of a Capital Transaction and net
proceeds upon liquidation of the Company, to the extent available, shall be made
to the Members in the following order of priority:


(a) first, to In Stride and George Foreman Ventures, the amount required to
provide them with the outstanding principal balance of the Initial In Stride
Loan and the Initial George Foreman Ventures Loan, respectively, pro rata in
accordance with the respective amounts of the outstanding principal balances of
the Initial In Stride Loan and the Initial George Foreman Ventures Loan;
 
(b) second, to each Member who has made a Member Loan, the amount, if any,
required to provide such Member with any current and accumulated interest on his
or its Member Loan, pro rata in accordance with the respective amounts of
current and accumulated interest of all Member Loans;
 
(c) third, to each Member who has made a Member Loan, the amount, if any,
required to provide such Member with the outstanding principal balance of his or
its Member Loan, pro rata in accordance with the respective amounts of the
outstanding principal balances of all Member Loans;
 
(d) fourth, to all Members with positive Adjusted Capital Account Balances in
proportion to, and to the extent of, such positive balances; and
 
(e) thereafter, to the Members pro rata in accordance with their Membership
Interests.
 
Notwithstanding the foregoing provisions of this Section 4.3, after making the
distributions provided for in subsections (a) and (b) of this Section 4.3, and
prior to making the distributions provided for in subsections (c), (d) and (e)
of this Section 4.3, the Company shall, to the extent available, distribute the
Tax Distribution Amount (as defined in Section 4.5 hereof) to the Members.
 
 
13

--------------------------------------------------------------------------------


 
 
4.4. Tax Withholding. The Members acknowledge and agree that the Company shall
withhold for the payment of any foreign, state, federal and/or local taxes which
may arise as a result of being a Member of the Company to the extent required by
law.
 
4.5. Time of Distributions. Except as otherwise provided herein, distributions
may be made from the Company to the Members at such times as the Manager in its
discretion may determine; PROVIDED, HOWEVER, that the Company shall endeavor to
distribute to each Member in cash, if available, no less than the “Tax
Distribution Amount” within ten (10) days following the end of each quarter. For
purposes of this Agreement, the “Tax Distribution Amount” for each Member for
each quarter shall be an amount equal to (a) the aggregate taxable income taxed
to such Member for federal income tax purposes for such quarter as a result of
allocations of Profits and Losses under Section 4.6 multiplied by (b) the sum,
expressed as a percentage, of (1) the highest marginal federal individual income
tax rate in effect for that quarter plus (2) the highest marginal New Jersey
individual income tax rate in effect for that quarter.
 
4.6. Profits and Losses.
 
(a) Subject to the special allocations set forth in Section 9 hereof, the
Profits of the Company shall be determined each year in accordance with the
accounting methods followed for federal income tax purposes and allocated as
follows:
 
(1) first, to each Member with an Adjusted Capital Account Deficit pro rata to
such Adjusted Capital Account Deficits to the extent of the amounts necessary to
eliminate such Adjusted Capital Account Deficits;
 
(2) second, to each Member to the extent such Member was previously allocated
Losses, in proportion to the amount of such Losses; and
 
(3) thereafter, any remaining Profits shall be allocated to the Members pro rata
in accordance with their percentage Membership Interests.
 
(b) Subject to the special allocations set forth in Section 9 hereof, the Losses
of the Company shall be determined each year in accordance with the accounting
methods followed for federal income tax purposes and allocated as follows:
 
(1) first, to the extent the Adjusted Capital Account Balance of any Member
exceeds zero (0), to each such Member in proportion to and to the extent of the
amounts necessary to cause their respective Adjusted Capital Account Balances to
equal zero (0);
 
(2) second, to In Stride, George Foreman Ventures and each Member who has made a
Member Loan, in proportion to and to the extent of the respective amounts of the
outstanding principal balances of the Initial In Stride Loan, the Initial George
Foreman Ventures Loan and Member Loans; and
 
(3) thereafter, any remaining Losses shall be allocated to the Members pro rata
in accordance with their percentage Membership Interests. 
 
 
14

--------------------------------------------------------------------------------


 
 
SECTION 5. MANAGEMENT; LIABILITY OF PARTIES; INDEMNIFICATION; PURCHASE OPTION;
LICENSE AGREEMENT

 
5.1. Management by Manager. Subject to Section 5.2 hereof, the Manager shall be
responsible for the operation of the Company’s business in the ordinary course,
and shall have the authority to do all things without the approval or consent of
the Members that it determines in its sole discretion to be in furtherance of
the purposes of the Company. Without limiting the generality of the foregoing,
the Manager shall have the authority to:
 
(a) arrange for the collection and deposit of all cash receipts of the Company;
 
(b) establish, maintain, and draw upon checking and other accounts in the name
of the Company, in such bank or banks as the Manager may, from time to time,
select;
 
(c) execute notifications, statements, reports, returns and other filings that
are necessary or desirable to be filed with any state or federal securities
commission;
 
(d) except as provided in Section 7.3 hereof, make any tax elections available
to the Company under the Code or the Regulations thereunder, to designate a tax
matters partner of the Company, and to execute, acknowledge and deliver any and
all instruments desirable to effectuate the foregoing;
 
(e) employ accountants, attorneys, consultants and other persons, firms,
corporations or entities on such terms and for such compensation as it shall
determine;
 
(f) arrange for the payment of all liabilities of the Company;
 
(g) arrange for the timely filing of all federal and state tax returns of the
Company;
 
(h) borrow money on behalf of the Company on such terms as the Manager may
determine, provided, however, that, during the Test Period, any such borrowing
in excess of ten thousand dollars ($10,000) shall be a Major Decision pursuant
to Section 5.2(a)(4) hereof and shall accordingly be subject to the Member
voting requirement described in Section 5.2(a);
 
(i) hypothecate, encumber, and/or grant security interests in assets of the
Company, provided, however, that, during the Test Period, any such
hypothecation, encumbrance, and/or grant of security interests in assets of the
Company having a fair market value in excess of ten thousand dollars ($10,000)
shall be a Major Decision pursuant to Section 5.2(a)(5) hereof and shall
accordingly be subject to the Member voting requirement described in Section
5.2(a); and
 
(j) make, enter into, deliver and perform all contracts, agreements or
undertakings, pay all costs and expenses and perform all acts deemed appropriate
by the Manager to carry out the Company’s purposes. 
 
 
15

--------------------------------------------------------------------------------


 
5.2. Major Decisions; Manager Election to Outsource Day-to-Day Activities to In
Stride.
 
(a) Notwithstanding anything in this Agreement to the contrary, the Manager
shall not take any of the following actions or enter into any agreement which
would result in any of the following actions (any such action a “Major
Decision”), without the vote of those Members owning, in the aggregate, at least
sixty percent (60%) of the Membership Interests:
 
(1) change the nature of the Company’s business or enter into a new line of
business;
 
(2) engage in any transactions with a Member, any Affiliate of a Member, or any
family member of a Member or family member of an owner of a Member or its
Affiliates;


(3) sell or dispose of all or substantially all of the Company’s assets other
than on an arms-length basis;
 
(4) during the Test Period, borrow money on behalf of the Company in excess of
ten thousand dollars ($10,000);
 
(5) during the Test Period, hypothecate, encumber, and/or grant security
interests in assets of the Company having a fair market value in excess of ten
thousand dollars ($10,000); and
 
(6) enter into any agreement for a personal appearance fee for George Foreman in
excess of ten thousand dollars ($10,000).
 
(b) In Stride agrees that, at the election of the Manager which may be made by
the Manager at any time upon notice to In Stride, In Stride shall handle, on an
independent contractor basis, the day-to-day administration of the Company’s
business, including, but not limited to, billing, receivables, inventory
control, warehousing, shipping, sales management, training of ShopKo’s (or other
customer of the Company) pharmacists and technicians, maintenance of a customer
service staff dedicated to answering all of ShopKo’s (or other customer of the
Company) pharmacy requests and questions about the Footwear and Medicare program
with respect to the Footwear, and interfacing with ShopKo (or other customer of
the Company) corporate in connection with issues relating to the ShopKo
Agreement (or agreement with such other customer) and delivery of goods and
services thereunder. In consideration for the foregoing services, the Company
shall pay In Stride a service fee in accordance with the following schedule (for
purposes of this Section 5.2(b), a “unit” is defined as “a pair of shoes with
inserts”): (i) with respect to any calendar month in which total sales of units
for such calendar month are not greater than three hundred (300) units, the
service fee shall be thirty dollars ($30.00) per unit sold during such calendar
month, and (ii) with respect to any calendar month in which total sales of units
for such calendar month are greater than three hundred (300) units, the service
fee shall be thirty dollars ($30.00) per unit for the first three hundred (300)
units sold during such calendar month plus twenty-two dollars and fifty cents
($22.50) per unit for each unit sold during such calendar month in excess of
three hundred (300) units. The
 
 
16

--------------------------------------------------------------------------------


 
 
amount of the service fee set forth herein shall be in addition to (and not
included in) the actual cost of the shoe and shoe inserts.
 
5.3. Authority to Bind the Company. The Manager or its designee shall have the
right to bind the Company and to execute documents on the Company’s behalf. In
addition to the specific rights and powers herein granted to the Manager, the
Manager shall, subject to the limitations set forth in this Agreement, possess
and enjoy and exercise all of the other rights and powers of Managers under the
Act or granted by the law of any other jurisdiction in which the Company may do
business. In addition, no Member other than the Manager may bind the Company and
execute documents on the Company’s behalf without the prior written approval of
the Manager.
 
5.4. Appointment of Officers. The Manager may, from time to time in its sole
discretion, by resolution, appoint such officers of the Company as it shall deem
advisable.
 
5.5. Liability of Parties. 
 
(a) No Member, Manager or Affiliate of such Persons (a “Covered Person”) shall
be liable to the Company or any other Covered Person for any loss, damage or
claim incurred by reason of any act or omission performed or omitted by such
Covered Person in good faith on behalf of the Company and in a manner reasonably
believed to be within the scope of authority conferred on such Covered Person by
this Agreement, except that a Covered Person shall be liable for any such loss,
damage or claim incurred by reason of such Covered Person’s gross negligence or
willful misconduct.
 
(b) A Covered Person shall be fully protected in relying in good faith upon the
records of the Company and upon such information, opinions, reports, or
statements presented to the Company by any Person as to matters the Covered
Person reasonably believes are within such Person’s professional or expert
competence and who has been selected with reasonable care by or on behalf of the
Company, including information, opinions, reports or statements as to the value
and amount of the assets, liabilities, Profits, Losses or Distributable Cash or
any other facts pertinent to the existence and amount of assets from which
distributions to Members might properly be paid.
 
(c) To the extent that, at law or in equity, a Covered Person has duties
(including fiduciary duties) and liabilities relating thereto to the Company or
to any Member, a Covered Person acting under this Agreement shall not be liable
to the Company or to any Member for its good faith reliance on the provisions of
this Agreement. The provisions of this Agreement, to the extent that they
restrict the duties and liabilities of a Covered Person otherwise existing at
law or in equity, are agreed by the parties hereto to replace such other duties
and liabilities of such Covered Person.
 
(d) Unless otherwise expressly provided herein, (1) whenever a conflict of
interest exists or arises between Covered Persons, or (2) whenever this
Agreement or any other agreement contemplated herein or therein provides that a
Covered Person shall act in a manner that is, or provides terms that are, fair
and reasonable to the Company or act in any manner that is, or provides terms
that are, fair and reasonable to the Company or any Member, the Covered
 
 
17

--------------------------------------------------------------------------------


 
 
Person shall resolve such conflicts of interest, take such action or provide
such terms, considering in each case the relative interest of each party
(including his, her or its own interest) to such conflict, agreement,
transaction or situation and the benefits and burdens relating to such
interests, any customary or accepted industry practices, and any applicable
generally accepted accounting principles. In the absence of bad faith by the
Covered Person, the resolution, action or term so made, taken or provided by the
Covered Person shall not constitute a breach of this Agreement or any other
agreement contemplated herein or of any duty or obligation of the Covered Person
at law or in equity or otherwise.
 
(e) Whenever in this Agreement a Covered Person is permitted or required to make
a decision (1) in his, her or its “discretion” or under a grant of similar
authority or latitude, the Covered Person shall be entitled to consider such
interests and factors as he or it desires, including his or its own interests,
and shall have no duty or obligation to give any consideration to any interest
of or factors affecting the Company or any other Persons, or (2) in his or its
“good faith” or under another express standard, the Covered Person shall act
under such express standard and shall not be subject to any other or different
standard imposed by this Agreement or other applicable law.
 
5.6. Indemnification of Covered Persons.
 
(a) To the fullest extent permitted by applicable law, a Covered Person shall be
entitled to indemnification from the Company for any loss, damage or claim
incurred by such Covered Person by reason of any act or omission performed or
omitted by such Covered Person in good faith on behalf of the Company and in a
manner reasonably believed to be within the scope of authority conferred on such
Covered Person by this Agreement, except that no Covered Person shall be
entitled to be indemnified in respect of any loss, damage or claim incurred by
such Covered Person by reason of gross negligence or willful misconduct with
respect to such acts or omissions, PROVIDED, HOWEVER, that any indemnity under
this Section 5.6(a) shall be provided out of and to the extent of Company assets
only, and no Member shall have any personal liability on account thereof.
 
(b) To the fullest extent permitted by applicable law, reasonable expenses
(including legal fees) incurred by a Covered Person in defending any claim,
demand, action, suit or proceeding shall, from time to time, be advanced by the
Company prior to the final disposition of such claim, demand, action, suit or
proceeding upon receipt by the Company of an undertaking by or on behalf of the
Covered Person to repay such amount if it shall be determined that the Covered
Person is not entitled to be indemnified as authorized in Section 5.6(a) hereof.
 
(c) The Company may, but is not required to, purchase and maintain insurance, to
the extent and in such amounts as the Manager shall deem reasonable, on behalf
of Covered Persons and such other Persons as the Manager shall determine,
against any liability that may be asserted against or expenses that may be
incurred by any such Person in connection with the activities of the Company or
such indemnities, regardless of whether the Company would have the power or
obligation to indemnify such Person against such liability under the provisions
of this Agreement. The Company may enter into indemnity contracts with Covered
Persons and such other Persons as the Manager shall determine and adopt written
procedures
 
 
18

--------------------------------------------------------------------------------


 
 
pursuant to which arrangements are made for the advancement of expenses and the
funding of obligations under Section 5.6(b) hereof and containing such other
procedures regarding indemnification as are appropriate.
 
5.7. Competition.
 
(a) While a Member owns a Membership Interest in the Company and for a period of
two (2) years after such Member ceases to own a Membership Interest in the
Company for any reason, including without limitation dissolution of the Company,
such Member and such Member’s Affiliates shall not directly or indirectly engage
in any activities, perform any services or conduct any businesses which are
competitive with the Company’s business or any part of the Company’s business or
engage in activities or services performed by, or sell products sold by, the
Company. Except for businesses competitive with the Company as aforesaid, any
Member or Manager may engage in or possess an interest in other business
ventures of every type and description, independently or with others, and
neither the Company nor any of the Members shall have any right by virtue of
this Agreement in or to any such independent ventures or to the income or
profits derived therefrom. The fact that a Member or Manager or an organization
or other entity which is related, directly or indirectly, is employed by or is
directly or indirectly interested in or is connected with any person, firm,
organization or entity engaged in or employed by the Company, to render or
perform a service, or from whom or which the Company may buy property of any
sort, kind and description, shall not prohibit the Company from executing any
agreement with or employing such person, organization, firm, corporation, or
entity, or from otherwise dealing with him or it, in any manner whatsoever, so
long as such dealing is on an arm’s length basis, and neither the Company nor
any of the Members, as such, shall have any rights in or to any income or
profits derived by it or the related party.
 
(b) Notwithstanding Section 5.7(a) hereof or any other provision of this
Agreement, In Stride shall retain a limited right to sell and distribute
Footwear solely as provided in the Exclusive Trademark License Agreement
attached hereto as Exhibit A; provided, however, that such license agreement
shall terminate upon a dissolution of the Company or upon George Foreman
Ventures’ material breach of this Agreement if such material breach is not cured
within thirty (30) days after George Foreman Ventures receives written notice
from In Stride of such material breach.
 
5.8. Company’s Option to Purchase Assets of In Stride.
 
(a) For a period of two (2) years after the date of this Agreement, the Company
shall have the option to purchase the assets of In Stride (other than its
Membership Interest in the Company). In the event such option is exercised, (i)
the Company shall purchase all of In Stride’s undamaged inventory that is
salable in the ordinary course of business at a purchase price equal to In
Stride’s cost, including but not limited to acquisition cost, freight,
warehousing and allocable overhead, and (ii) the Company shall purchase the
assets of In Stride other than the inventory at a purchase price equal to five
(5) times the EBITDA of In Stride for the twelve-month period ending on the date
the option is exercised (such EBITDA being determined without regard to any
extraordinary income or expenses of In Stride during said twelve-month period,
including, but not limited to, income derived and expenses incurred in
 
 
19

--------------------------------------------------------------------------------


 
 
connection with In Stride’s fulfillment of its obligations to supply goods to
the Company hereunder) (the “EBITDA Calculation”). Notwithstanding the
foregoing, if the amount determined pursuant to the EBITDA Calculation is less
than one million dollars ($1,000,000), then the amount determined pursuant to
the EBITDA Calculation shall be increased by one-half (1/2) of the difference
between one million dollars ($1,000,000) and the amount determined pursuant to
the EBITDA Calculation. The foregoing option shall be exercisable by written
notice from the Manager to In Stride within two (2) years after the date of this
Agreement, and in the event of exercise, the Company and In Stride shall enter
into a purchase and sale agreement to be negotiated in good faith and which
shall provide for cash payment in full at closing and contain standard
representations, warranties, and indemnities.
 
(b) If the Company exercises the option provided for in Section 5.8(a) hereof,
then the Company and Dan Werremeyer Jr. (“Werremeyer”) shall enter into an
employment agreement to be negotiated in good faith with respect to Werremeyer’s
employment with the Company and which shall provide for the term, title and
compensation set forth in this Section 5.8(b). The term of such employment
agreement shall be three (3) years, and shall provide for the Company’s
employment of Werremeyer as its President. Such employment agreement shall
require Werremeyer to dedicate a substantial amount of his time to his services
as President of the Company and shall provide for Werremeyer to receive, during
such three-year term, (i) an annual base compensation of one hundred fifty
thousand dollars ($150,000), (ii) with respect to each year that the gross
revenue of the Company is greater than five million dollars ($5,000,000) and
less than twenty million dollars ($20,000,000), a bonus (in addition to the base
compensation set forth in clause (i) of this Section 5.8(b)) in the amount of
fifty thousand dollars ($50,000), and (iii) with respect to each year that the
gross revenue of the Company is equal to or greater than twenty million dollars
($20,000,000), a bonus (in addition to the base compensation set forth in clause
(i) of this Section 5.8(b)) in the amount of one hundred thousand dollars
($100,000).
 
(c) If the Company exercises the option provided for in Section 5.8(a) hereof,
then the Company and Robert Schwartz (“Schwartz”) shall enter into an employment
agreement to be negotiated in good faith with respect to Schwartz’s employment
with the Company and which shall provide for the term, title and compensation
set forth in this Section 5.8(c). The term of such employment agreement shall be
three (3) years, and shall provide for the Company’s employment of Schwartz as
its Vice President of Pharmacies. Such employment agreement shall require
Schwartz to dedicate a substantial amount of his time to his services as Vice
President of Pharmacies of the Company and shall provide for Schwartz to
receive, during such three-year term, (i) an annual base compensation of
seventy-five thousand dollars ($75,000), (ii) with respect to each year that the
gross revenue of the Company is greater than five million dollars ($5,000,000)
and less than twenty million dollars ($20,000,000), a bonus (in addition to the
base compensation set forth in clause (i) of this Section 5.8(c)) in the amount
of twenty-five thousand dollars ($25,000), and (iii) with respect to each year
that the gross revenue of the Company is equal to or greater than twenty million
dollars ($20,000,000), a bonus (in addition to the base compensation set forth
in clause (i) of this Section 5.8(c)) in the amount of fifty thousand dollars
($50,000).
 
 
20

--------------------------------------------------------------------------------


 
 
(d) In Stride agrees that it shall not engage in any sale or other disposition
of its assets outside the ordinary course of business prior to the expiration of
the period during which the Company may exercise its option pursuant to Section
5.8(a) hereof or engage in any other transaction or activity that would
adversely affect or interfere with the Company’s option.
 
5.9. License Agreement with George Foreman Ventures. George Foreman Ventures and
the Company shall enter into the license agreement attached hereto as Exhibit
B. 
 
SECTION 6. TRANSFERABILITY OF MEMBERSHIP INTERESTS.

 
6.1. Restrictions on Transfer.
 
(a) Except as specifically provided in this Agreement, no Member shall Transfer,
directly or indirectly (including, without limitation, through a Transfer of a
membership interest, beneficial interest in a trust, partnership interest or
shares in an entity that is a Member), all or any portion of his or its
Membership Interest in the Company.
 
(b) Subject to Section 6.3 hereof, and notwithstanding the limitations of
Section 6.1(c)(5)(c)(i) and (ii) hereof, a Member may Transfer all or any
portion of his or its Membership Interest in the Company to any transferee
(“Approved Transferee”) with the prior written consent of the Manager, which may
be granted or withheld in its sole and absolute discretion.
 
(c) Permitted Transferees. 
 
(1) Subject to Section 6.3 hereof, upon his death, each individual Member, if
any (or individual owner of a Member) shall have, and at all times retain the
right to Transfer all or any portion of his Membership Interest (or interest in
a Member) outright or in trust to or for the benefit of his spouse or
descendants, or to any entity which is wholly owned by such Member, such
Member’s spouse or descendants, the foregoing trusts, or any combination of the
foregoing. Subject to Section 6.3 hereof, each corporate Member, each limited
partnership Member and each limited liability company Member, if any, shall have
the right to Transfer all or any part of its Membership Interest to any owner of
such Member, to such owner’s spouse, descendants and/or a trust or trusts for
the benefit of the foregoing, or to any entity which is wholly owned by such
owner, such owner’s spouse or descendants, the foregoing trusts, or any
combination of the foregoing.
 
(2) Subject to Section 6.3 hereof, if a Membership Interest is held in trust,
the holders of such Membership Interest shall have the right to Transfer such
Membership Interest to successor trustees and/or to the beneficiaries of such
trust in accordance with the terms thereof.
 
(3) The Person or Persons receiving a Membership Interest pursuant to the terms
of this subsection (c) shall be referred to hereinafter individually as such
Member’s “Permitted Transferee” and collectively as his, her or its “Permitted
Transferees.”
 
 
21

--------------------------------------------------------------------------------


 
 
(4) Any Permitted Transferee shall receive and hold the Membership Interest so
Transferred subject to the terms and conditions of this Agreement as though a
party hereto, and no Transfer of any Membership Interest shall be made to such
Approved Transferee or Permitted Transferee unless he shall so acknowledge in
writing to be bound by all of the terms and conditions of this Agreement. Upon
the satisfaction of the above and complying with Section 6.3 hereof, the
Approved Transferee or Permitted Transferee shall be admitted to the Company as
a Member.
 
(5) A Permitted Transferee shall not Transfer all or any portion of his or its
Membership Interest in the Company unless such a Transfer is made (a) subject to
the provisions of this Section 6.1, (b) subject to the provisions of Section 6.3
hereof, and (c):
 
(i) to the Member from whom he, she or it obtained the Membership Interest; or
 
(ii) to another Permitted Transferee of the Member from whom he, she or it
obtained the Membership Interest.
 
(d) Following any Transfer of a Member’s entire Membership Interest, the Member
shall have no further rights as a Member of the Company. 
 
6.2. Preemptive Rights.
 
(a) If, following the expiration of the Test Period, the Company authorizes the
issuance or sale of any equity in the Company to any Person (including any
Member) (the "Offeree"), the Company shall first offer to sell to each Member a
pro-rata portion (based on the Membership Interest held by such Member at such
time) of such equity. The Members shall be entitled to purchase such equity at
the same price as such equity is to be offered to the Offeree. The Members will
take all necessary or desirable actions in connection with the consummation of
the purchase transactions contemplated by this Section 6.2(a) as requested by
the Company, including the execution of all agreements, documents and
instruments in connection therewith in the form presented by the Company, and so
long as such agreements, documents and instruments do not require such Members
to make more burdensome representations, warranties, covenants or indemnities
than those required of the Offeree in the agreements, documents or instruments
in connection with such transaction. If any Member elects not to purchase any
such equity, or not to purchase all of such Member’s pro-rata portion, each
other Member who has elected to purchase all of such Member’s pro-rata portion
(a "Fully Participating Member") shall be entitled to purchase an additional
portion of such equity. If more than one Fully Participating Member desires to
purchase such equity in excess of the portion allocated to such Member pursuant
to the first sentence of this Section 6.2(a), then each such Fully Participating
Member shall be entitled to purchase up to all of such available equity. If
there is an oversubscription in respect of such remaining equity, the
oversubscribed amount shall be fully allocated among the Fully Participating
Members pro rata based on such Fully Participating Members’ percentage
Membership Interest. Notwithstanding the foregoing or anything contained to the
contrary herein, no Member shall be entitled to purchase equity pursuant to this
Section 6.2(a) in the event such Member is in breach of, or has not complied
with all of such Member’s obligations under this Agreement or other agreements
to which such Member and the Company are a party.
 
 
22

--------------------------------------------------------------------------------


 
 
(b) In order to exercise its purchase rights hereunder, a Member must, within
forty-five (45) days after receipt of written notice from the Company describing
the equity being offered, the purchase price thereof, the payment terms and such
Member’s percentage allotment, deliver a written notice to the Company
describing its election hereunder (which election shall be absolute and
unconditional). The forty-five (45) day time frame described herein shall apply
both in the case of an initial written notice from the Company to the Members
with respect to an offering of equity and in the case of any subsequent written
notice from the Company to the Fully Participating Members with respect to an
additional portion of such equity available for purchase as a result of another
Member electing not to purchase all of its pro-rata portion.
 
(c) Upon the expiration of the offering period described above, the Company
shall be entitled to sell such equity to the Offeree which the Members have not
elected to purchase during the 180 days following such expiration at no less
than the purchase price stated in the notice provided under Section 6.2(b)
hereunder. Any equity proposed to be offered or sold by the Company to the
Offeree after such 180-day period, or at a price not complying with the
immediate preceding sentence, must be reoffered to the Members pursuant to the
terms of this Section 6.2 prior to any sale to the Offeree.
 
6.3. Conditions to Transfer. A Transfer of a Membership Interest in the Company
shall be effective only upon satisfaction of the following conditions:
 
(a) The Membership Interest with respect to which the transferee is admitted was
acquired either in exchange for a Capital Contribution pursuant to Section 3.1
or 3.2(a) or by means of a Transfer permitted under subsection 6.1 hereof;
 
(b) The transferee executes such documents and instruments as the Company may
reasonably request as necessary or appropriate to confirm such transferee as a
Member in the Company and such transferee’s agreement to be bound by the terms
and conditions hereof;
 
(c) The transferee furnishes copies of all instruments effecting the Transfer
and such other certificates, instruments and documents as the Company may
require;
 
(d) At the request of the Manager, the transferee provides the Company with an
opinion of counsel stating:
 
(1) that such Transfer may be effected without registration of the Membership
Interest under the Securities Act of 1933, as amended;
 
(2) that such Transfer does not cause the violation of any state or federal
securities law (including any investment suitability standards);
 
(3) that such Transfer will not result in a termination of the Company pursuant
to Section 708(b)(1)(B) of the Code;
 
(4) that such Transfer will not cause the Company or any entity in which the
Company invests to be subject to any state or federal registration requirements;
and
 
(5) such other matters as the Manager may reasonably request.
 
 
 
23

--------------------------------------------------------------------------------


 
 
 
(e) The transferee provides the Manager with a fully-executed and acknowledged
written instrument of Transfer setting forth the intention of the transferor
that the transferee become a Member in his or its place and stead;
 
(f) The transferee and the transferor execute and acknowledge such other
instruments as the Manager may deem necessary or desirable to effect such
admission, including the written acceptance and adoption by the transferee of
the provisions of this Agreement (including the power of attorney contained in
Section 10.9 hereof) and the assumption by the transferee of all obligations of
the transferor under this Agreement; and
 
(g) The transferee has paid all reasonable expenses incurred by the Company
(including any legal and accounting fees) in connection with such Transfer,
including, but not limited to, the cost of the preparation, filing and
publishing of any amendment to the Company’s certificate of formation or any
other amendments or filings.
 
6.4. Prohibited Transfers. Any purported Transfer that is not permitted under
this Section shall be null and void and of no effect whatsoever. 
 
SECTION 7. BOOKS AND RECORDS; ACCOUNTING AND TAX ELECTIONS

 
7.1. Maintenance of Records. The Company shall maintain true and correct books
and records, in which shall be entered all transactions of the Company, and
shall maintain all other records necessary, convenient or incidental to
recording the Company’s business and affairs, which shall be sufficient to
record the allocation of Profits and Losses and distributions as provided for
herein. All decisions as to accounting principles, accounting methods and other
accounting matters shall be made by the Manager. Each Member or his or its
authorized representative may, as often as quarterly and to the extent required
by § 18-305 of the Act, examine the books and records of the Company during
normal business hours upon reasonable notice for a proper purpose reasonably
related to the Member’s Membership Interest in the Company.
 
7.2. Reports to Members. As soon as practicable after the end of each fiscal
quarter, the Company (a) shall cause to be prepared and sent to each Member a
balance sheet and a statement of income for the Company which may, but need not,
be audited by a certified public accountant, and (b) shall cause to be prepared
and sent to each Member a report setting forth in sufficient detail all such
information and data with respect to the Company for such fiscal quarter as
shall enable each Member to prepare his or its income tax returns in accordance
with the laws, rules and regulations then prevailing. The Company shall also
cause to be prepared and filed all tax returns required of the Company. All
balance sheets, statements, reports and tax returns required to be prepared by
the Company pursuant to this Section 7.2 shall be prepared at the expense of the
Company.
 
 
24

--------------------------------------------------------------------------------


 
 
 
7.3. Tax Election; Determinations Not Provided for in Agreement. The Manager
shall be empowered to make or revoke any elections now or hereafter required or
permitted to be made by the Code or any state or local tax law, and to decide in
a fair and equitable manner any accounting procedures and other matters arising
with respect to the Company or under this Agreement which are not expressly
provided for in this Agreement. Notwithstanding the foregoing, neither the
Company nor any Manager or Member shall make an election for the Company to be
excluded from taxation as a partnership under the Code or any state or local
law, and no provision of this Agreement (including Section 1.7) shall be
construed to sanction or approve any such election.
 
7.4. Tax Matters Partner. George Foreman Ventures is hereby designated to be the
“tax matters partner” of the Company pursuant to the requirements of the Code
and shall have the authority to exercise all functions provided for in the Code,
or in the Regulations, including, to the extent permitted by such Regulations,
the authority to delegate the function of “tax matters partner” to any other
person. George Foreman Ventures shall be reimbursed for all reasonable expenses
incurred as a result of its duties as “tax matters partner”. 
 
SECTION 8. DISSOLUTION AND LIQUIDATION; TERMINATION AND WITHDRAWAL.

 
8.1. Dissolution. The Company shall dissolve and its affairs shall be wound up
at any time upon the decision of the Manager.
 
8.2. Liquidation.
 
(a) Upon a dissolution of the Company requiring the winding-up of its affairs,
the Manager shall wind up its affairs. The assets of the Company shall be sold
within a reasonable period of time to the extent necessary to pay or provide for
the payment of all debts and liabilities of the Company, and may be sold to the
extent deemed practicable and prudent by the Manager.
 
(b) The net assets of the Company remaining after satisfaction of all such debts
and liabilities and the creation of any reserves under subsection 8.2(d), shall
be distributed to the Members in accordance with their positive Capital Account
Balances as of the date of such distribution, after giving effect to all
contributions, distributions and allocations for all periods, including the
period during which such liquidation occurs. Any property distributed in kind in
the liquidation shall be valued at fair market value.
 
(c) Distributions to Members pursuant to this Section 8 shall be made by the
later of (i) the end of the taxable year of the liquidation, or (ii) ninety (90)
days after the date of such liquidation in accordance with Regulations Section
1.704-1(b)(2)(ii)(b).
 
(d) The Manager may withhold from distribution under this Section 8.2 such
reserves which are required by applicable law and such other reserves for
subsequent computation adjustments and for contingencies, including contingent
liabilities relating to pending or anticipated litigation or to Internal Revenue
Service examinations. Any amount held
 
 
25

--------------------------------------------------------------------------------


 
as a reserve shall reduce the amount payable under this Section 8.2 and shall be
held in a segregated interest-bearing account (which may be commingled with
similar accounts). The unused portion of any reserve shall be distributed with
interest thereon pursuant to this Section 8.2 after the Manager shall have
determined that the need therefore shall have ceased.
 
8.3. Deficit Capital Accounts. If a Member has a deficit balance in his or its
Capital Account after giving effect to all contributions, distributions and
allocations for all taxable years, including the year in which the liquidation
occurs, such deficit shall not be considered a debt owed by such Member to the
Company and such Member shall not be obligated to contribute such amount to the
Company to bring the Capital Account Balance of such Member’s Capital Account to
zero (0).
 
8.4. Restrictions on Withdrawal. Except as otherwise expressly permitted in this
Agreement, without the consent of the Manager, which may be withheld in its
absolute discretion, a Member does not have the right to withdraw from the
Company as a Member or terminate his or its Membership Interest.   
 
SECTION 9.  ALLOCATION RULES.

 
9.1. Special Allocations.
 
(a) Minimum Gain Chargeback. Notwithstanding any other provision of Section 4 or
this Section 9, except to the extent that Section 1.704-2(f) of the Regulations
(or any other applicable authority) provides an exception to the operation of
the minimum gain chargeback requirement of the Regulations, if there is a net
decrease in Minimum Gain during any Accounting Period, each Member shall be
specially allocated items of income and gain for such Accounting Period in an
amount equal to such Member’s share of the net decrease in the Company’s Minimum
Gain (within the meaning of Regulations Section 1.704-2(g)(2)), determined in
accordance with Regulations Section 1.704-2(g). In the event that the minimum
gain chargeback requirement imposed by this subsection and Regulations Section
1.704-2(f) exceeds the Company’s income and gains for the Accounting Period, the
excess shall be treated as a minimum gain chargeback requirement, and shall be
specially allocated under this subsection, in the immediately succeeding
Accounting Periods until fully charged back. Allocations pursuant to this
subsection shall be made in proportion to the respective amounts required to be
allocated to each Member pursuant hereto. The items to be allocated shall be
determined in accordance with Sections 1.704-2(f)(6) and 1.704-2(j) of the
Regulations. This subsection 9.1(a) is intended to comply with the minimum gain
chargeback requirement in the Regulations and shall be interpreted consistently
therewith.
 
(b) Member Nonrecourse Debt Minimum Gain Chargeback. Notwithstanding any other
provision of Section 4 or this Section 9, except to the extent that Section
1.704-2(i)(4) of the Regulations (or any other applicable authority) provides an
exception to the operation of the partner nonrecourse debt minimum gain
chargeback requirement of the Regulations, if there is a net decrease in Member
Nonrecourse Debt Minimum Gain attributable to a Member
 
 
26

--------------------------------------------------------------------------------


 
Nonrecourse Debt during any Accounting Period, each Member who has a share of
the Member Nonrecourse Debt Minimum Gain attributable to such Member Nonrecourse
Debt, determined in accordance with Regulations Section 1.704-2(i)(5), as of the
beginning of that Accounting Period, shall be specially allocated items of
income and gain for such Accounting Period (and, if necessary, succeeding
Accounting Periods) in an amount equal to such Member’s share of the net
decrease in Member Nonrecourse Debt Minimum Gain. A Member’s share of the net
decrease in Member Nonrecourse Debt Minimum Gain shall be determined in a manner
consistent with the provisions of Regulations Sections 1.704-2(j)(2) and
1.704-2(i)(4). Allocations pursuant to this subsection shall be made in
proportion to the respective amounts required to be allocated to each Member
pursuant to this subsection and Section 1.704-2(i)(4) of the Regulations. The
items to be so allocated shall be determined in accordance with Sections
1.704-2(i)(4) and (j)(2) of the Regulations.
 
This subsection 9.1(b) is intended to comply with the partner nonrecourse debt
minimum gain chargeback requirement in the Regulations and shall be interpreted
consistently therewith.
 
(c) Qualified Income Offset. If any Member unexpectedly receives any
adjustments, allocations or distributions described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), (5), and (6), items of income and gain (consisting of a
pro rata portion of each item of income, including gross income and gain) shall
be specially allocated to that Member in an amount and manner sufficient to
eliminate any Adjusted Capital Account Deficit created by such adjustments,
allocations or distributions as quickly as possible; PROVIDED, HOWEVER, that an
allocation pursuant to this subsection shall be made only if and to the extent
that such Member would have an Adjusted Capital Account Deficit after all other
allocations provided for in this Article have been tentatively made as if this
subsection were not a part of this Agreement.
 
(d) Gross Income Allocation. If any Member has a deficit Capital Account at the
end of any Accounting Period that is in excess of the sum of the amount such
Member is obligated to restore, or the amount such Member is deemed obligated to
restore pursuant to the next to last sentences of Section 1.704-2(g)(1) and
Section 1.704-2(i)(5) of the Regulations, the Member shall be specially
allocated items of income and gain in the amount of such excess as quickly as
possible; PROVIDED, HOWEVER, that an alloca-tion pursuant to this subsection
shall be made only if and to the extent that such Member would have a deficit
Capital Account in excess of such sum after all other allocations provided for
in this Article have been tentatively made as if this subsection and the
qualified income offset provision set forth in the preceding subsection were not
a part of this Agreement.
 
(e) Code Section 754 Adjustments. To the extent an adjustment to the adjusted
tax basis of any asset of the Company pursuant to Code Section 734(b) or Code
Section 743(b) is required, pursuant to Regulations Section
1.704-1(b)(2)(iv)(m)(2) or (4), to be taken into account in determining Capital
Accounts as a result of a distribution to a Member in complete liquidation of
its interest in the Company, the amount of such adjustment to the Capital
Accounts of the Members shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases such
basis) and such gain or loss shall be
 
 
27

--------------------------------------------------------------------------------


 
 
specially allocated to the Members in accordance with their interests in the
Company in the event Regulations Section 1.704-1(b)(2)(iv)(m)(2) applies, or to
the Member to whom such distribu-tion was made in the event Regulations Section
1.704-1(b)(2)(iv)(m)(4) applies.
 
(f) Nonrecourse Deductions. Nonrecourse Deductions for any Accounting Period
shall be specially allocated to the Members, in accordance with the Members’
Membership Interests in the Company for the applicable Accounting Period.
 
(g) Member Nonrecourse Deductions. Any Member Nonrecourse Deductions for any
Accounting Period shall be specially allocated to the Member who bears the
economic risk of loss with respect to the Member Nonrecourse Debt to which such
Member Nonrecourse Deductions are attributable in accordance with Regulations
Section 1.704-2(i).
 
(h) Corrective Allocations. The allocations set forth in the preceding
subsections of this Section 9.1 (the “Regulatory Allocations”) are intended to
comply with certain requirements of the Regulations. It is the intent of the
Members that, to the extent possible, all Regulatory Allocations shall be offset
either with other Regulatory Allocations or with special allocations of other
items of income, gain, loss or deduction pursuant this subsection 9.1(h).
Therefore, notwithstanding any other provision of Section 4 or this Section 9
(other than the Regulatory Allocations), the Manager shall make such offsetting
special allocations of income, gain, loss or deduction in whatever manner they
determine appropriate so that, after such offsetting allocations are made, each
Member’s Capital Account Balance is, to the extent possible, equal to the
Capital Account balance such Member would have had if the Regulatory Allocations
were not part of this Agreement and all items were allocated pursuant to Section
4. In making any allocation under this subsection, the Manager shall take into
account future Regulatory Allocations under subsection 9.1(a) and (b) that,
although not yet made, are likely to offset other Regulatory Allocations
previously made under subsections 9.1(f) and 9.1(g).
 
9.2. Code Section 704(c).
 
(a) In accordance with Code Section 704(c) and the Regulations thereunder,
income, gain, loss and deduction with respect to any property contributed to the
capital of the Company, solely for tax purposes, shall be allocated among the
Members so as to take account of any variation between the adjusted basis of
such property to the Company for Federal income tax purposes and its initial
Gross Asset Value.
 
(b) If the Gross Asset Value of any asset of the Company is revalued pursuant to
Section 1.8(r)(2), subsequent allocations of income, gain, loss and deduction
with respect to such asset shall take account of any variation between the
adjusted basis of such asset for federal income tax purposes and its Gross Asset
Value in the same manner as under Code Section 704(c) and the Regulations
thereunder.
 
(c) Any elections or other decisions relating to allocations made under this
Section 9 shall be made in any manner that reasonably reflects the purpose and
intention of this Agreement. Allocations pursuant to this Section 9.2 are solely
for income tax purposes and shall not affect, or in any way be taken into
account in computing, any Person’s Capital Account or share of Profits, Losses,
other items or distributions pursuant to any provision of this Agreement.
 
 
 
28

--------------------------------------------------------------------------------


 
 
(d) The provisions of this Section 9.2 are intended to comply with Code Section
704(c) and the Regulations promulgated thereunder. The Members shall make any
modifications to this Agreement as may be required to comply with Section 704(c)
and the Regulations thereunder.
 
9.3. Other Allocation Rules.
 
(a) Except as otherwise provided in this Agreement, items of income, gain, loss,
deduction and credit shall be allocated among the Members for income tax
purposes in a manner consistent with the allocations made for “book purposes”
under Section 4 and this Section 9. Specifically, items of taxable income or
loss corresponding to items which have been specially allocated pursuant to
Section 9.1 shall be allocated for tax purposes in the same manner as those
items are allocated for book purposes. Taxable income or loss for any Accounting
Period which is not allocated pursuant to the preceding sentence and which is
not otherwise allocated pursuant to Section 4 or this Section 9 shall be
allocated among the Members for tax purposes in the same proportion that Profit
or Loss has been allocated for that Accounting Period under Section 4.
 
(b) For purposes of determining the Profits, Losses or any other items allocable
to any Accounting Period, Profits, Losses and any such other items shall be
determined on a daily, monthly or other basis, as determined by the Manager
using any permissible method under Code Section 706 and the Regulations
thereunder.
 
(c) Except as otherwise provided in this Agreement, all items of income, gain,
loss, deduction and any other allocations not otherwise provided for shall be
divided among the Members in the same proportions as they share Profits or
Losses, as the case may be, for the applicable Accounting Period.
 
(d) Notwithstanding the other provisions of Section 4 or this Section 9, the
Manager is authorized to make any adjustment in the allocation of Profits or
Losses provided for in such Sections if the Manager considers in good faith that
the adjustment is necessary and equitable to correct errors in allocations
caused by errors in unaudited financial information or to correct inequities
which may arise under this Agreement, including those which may result from
there being multiple Accounting Periods during a single Fiscal Year or during
the term of this Agreement rather than a single Accounting Period.
 
(e) Solely for purposes of determining each Member’s share of “excess
nonrecourse liabilities” of the Company, as such term is defined in Regulations
Section 1.752-3(a)(3), each Member’s Membership Interest in Profits for any
Accounting Period shall be that Member’s Membership Interest in the Company for
that Accounting Period.
 
(f) To the extent permitted by Section 1.704-2(h)(3) of the Regulations, the
Company shall endeavor to treat distributions as having been made from the
proceeds of a Nonrecourse Liability or a Member Nonrecourse Debt only to the
extent that such distributions would not cause or increase an Adjusted Capital
Account Deficit for any Member.
 
(g) To the extent an adjustment to the adjusted tax basis of any asset of the
Company pursuant to Code Section 734(b) or Code Section 743(b) is required,
pursuant to
 
 
29

--------------------------------------------------------------------------------


 
 
Regulations Section 1.704-1(b)(2)(iv)(m)(2) or (4), to be taken into account in
determining Capital Accounts as a result of a distribution to a Member in
complete liquidation of its interest in the Company, the amount of such
adjustment to the Capital Accounts of the Members shall be treated as an item of
gain (if the adjustment increases the basis of the asset) or loss (if the
adjustment decreases the basis of the asset) and such gain or loss shall be
specially allocated to the members in accordance with their interests in the
Company in the event Regulations Section 1.704-1(b)(2)(iv)(m)(2) applies, or to
the Member to whom such distribution was made in the event Regulations Section
1.704-1(b)(2)(iv)(m)(4) applies. 
 
SECTION 10. GENERAL PROVISIONS.

 
10.1. Notices. Except as expressly provided in this Agreement, all notices,
consents, waivers, requests or other instruments or communications given
pursuant to this Agreement shall be in writing, signed by the party giving the
same, and shall be delivered by hand or sent by registered or certified United
States mail, return receipt requested, postage prepaid, or by a recognized
overnight delivery service, addressed, in the case of the Company, to the
Company at its principal place of business, and to any of the Members at the
address set forth in the Company’s books and records. Any Member may, by notice
to the Company and each other Member, specify any other address for the receipt
of such notices, instruments or communications. Except as expressly provided in
this Agreement, any notice, instrument or other communication shall be deemed
properly given only when received, or upon refusal of receipt, by the Person to
whom it is sent. The addresses of the Members are currently as follows:
 
 
    George Foreman ventures LLC                                   In Stride
L.L.C.
    100 North Wilkes-Barre Boulevard                                    29
Polhemus Drive
    4th Floor                                                Hillsborough, NJ
08844
    Wilkes-Barre, PA 18702                                       Attn: Dan
Werremeyer
    Attn: Seymour Holtzman
 
    Olen Rice                                                Paul Koester
    c/o Northern Group                                          1301 Armitage
Avenue, Suite K
    926 Willard Drive, Suite 144                                        Melrose
Park, IL 60160
    Green Bay, WI 54304
 
10.2. Interpretation.
 
(a) Section and subsection headings are not to be considered part of this
Agreement, are included solely for convenience of reference and are not intended
to be full or accurate descriptions of the contents thereof.
 
 
30

--------------------------------------------------------------------------------


 
 
(b) Use of the terms “herein”, “hereunder”, “hereof” and like terms shall be
deemed to refer to this entire Agreement and not merely to the particular
provision in which the term is contained, unless the context clearly indicates
otherwise.
 
(c) Use of the word “including” or a like term shall be construed to mean
“including but not limited to”.
 
(d) Exhibits and schedules to this Agreement are an integral part of this
Agreement.
 
(e) Words importing a particular gender shall include every other gender and
words importing the singular shall include the plural and vice-versa, unless the
context clearly indicates otherwise.
 
(f) Any reference to a provision of the Code, Regulations or the Act shall be
construed to be a reference to any successor provision thereof.
 
10.3. Independent Counsel. The Members recognize that the law firm of Riker,
Danzig, Scherer, Hyland & Perretti LLP has represented George Foreman Ventures
with respect to the preparation and execution of this Agreement and that THE
OTHER MEMBERS HAVE BEEN ADVISED TO RETAIN INDEPENDENT COUNSEL for advice
regarding their rights and obligations under this Agreement. Each Member other
than George Foreman Ventures represents that it has sought and obtained
independent legal counsel or hereby waives the right to obtain such legal
counsel.
 
10.4. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, excluding any
conflict-of-laws rule or principle that might refer the governance, construction
or interpretation of this Agreement to the laws of another State.
 
10.5. Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of the Members and their respective heirs, executors, administrators,
personal representatives and successors.
 
10.6. Severability. Each term and provision of this Agreement is intended to be
severable. If any term or provision of this Agreement is determined by a court
of competent jurisdiction to be unenforceable for any reason whatsoever that
term or provision shall be ineffectual and void and the validity of the
remainder of this Agreement shall not be adversely affected thereby.
 
10.7. Entire Agreement. This Agreement (including the exhibits and schedules
hereto) supersedes any and all other understandings and agreements, either oral
or in writing, between the Members with respect to the Membership Interests and
constitute the sole and only agreement between the Members with respect to the
Membership Interests.
 
10.8. Further Action. Each Member and the Manager shall execute and deliver all
papers, documents and instruments and perform all acts that are necessary or
appropriate to implement the terms of this Agreement and the intent of the
Members.
 
 
31

--------------------------------------------------------------------------------


 
 
10.9. Power of Attorney. Each Member hereby irrevocably constitutes and appoints
(a) the Manager, (b) each person who shall after the date of this Agreement
become a Manager, and (c) any substitute that the Manager may appoint to act in
its place (who need not be a Member) as his true and lawful representative and
attorney-in-fact, with full power and authority in his name, place and stead, to
make, execute, acknowledge, deliver, swear to, record, file and publish with
respect to the Company (i) any and all instruments, documents and certificates
(including the Certificate of Formation, any amendments thereto and a
certificate of cancellation) which, from time to time, may be required by the
laws of the United States of America, the State of Delaware or any other state
in which the Company shall determine to do business or any political subdivision
or agency thereof, and to take any other action which the Manager may deem
necessary or appropriate, in his sole discretion, to execute, implement and
continue or terminate the valid and subsisting existence and business operations
of the Company and (ii) any amendments to and restatements of the Certificate of
Formation as such amendments and restatements are contemplated hereunder, or any
other instrument relating to any such amendments. The foregoing grant of
authority is a special power of attorney coupled with an interest, shall be
irrevocable and shall continue in full force and effect notwithstanding the
subsequent death, disability, insanity or incapacity (or, in the case of a
Member that is a corporation, limited liability company, association,
partnership, joint venture or trust, the subsequent merger, dissolution or other
termination of the existence) of such Member. The special power of attorney may
be exercised on behalf of a Member by a facsimile signature of the Manager (or
substitute for the Manager). The special power of attorney shall survive the
Transfer by the Member of the whole or any portion of his Membership Interest,
except that in a case in which the transferee of the whole Membership Interest
of a Member shall have furnished a power of attorney and shall have been
approved by the Manager for admission to the Company as a substituted Member,
this power of attorney shall survive the Transfer for the sole purpose of
enabling the Manager (or substitute for a Manager) to execute, acknowledge and
file any instrument necessary to effect the substitution and shall thereafter
terminate.
 
10.10. Amendment or Modification. This Agreement (including the exhibits and
schedules hereto) may be amended or modified from time to time only by the
unanimous written consent of the Members; provided, however, that the Manager
may amend or modify this Agreement (including the exhibits and schedules hereto)
without the consent of any of the Members to reflect the issuance of any
additional equity in the Company pursuant to the provisions of this Agreement.
 
10.11. Counterparts. This Agreement may be signed in counterparts, each of which
shall be considered an original and together they shall constitute one
instrument.
 
 
(Signature page follows)
 
 

 
32

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the Members have executed and adopted this Agreement
effective as of April 20, 2007.

 
WITNESS:                                                 GEORGE FOREMAN VENTURES
LLC


______________________________                      
By:_______________________________________     
                        Name:
                        Title:   




                       IN STRIDE L.L.C.
 
_______________________________                               By:_____________________________________     
                                     Name:
                                     Title


                                                 
___________________________________           
_______________________________                                  OLEN RICE
 
       
_______________________________                               
________________________________________                       
                                                       PAUL KOESTER
 
 
 

 
33

--------------------------------------------------------------------------------





SCHEDULE A


MEMBERS; MEMBERSHIP INTERSTS; INITIAL CAPITAL CONTRIBUTIONS     
 



Member     
MembershipInterest 
         
Initial Capital Contributions 
 
 
George Foreman Ventures LLC
 
   

50.1 %
 

 

 


 
  $ 501   
In Stride L.L.C.
   
47.9 %
 
 


 
$


479

 
 
Olen Rice
 
   

1.0 %


 

 


 

  $ 10  
 
Paul Koester
 
   

1.0 %


 

 


 

  $ 10  

 
 
 
 
 

34

--------------------------------------------------------------------------------


 
 

 
 
EXHIBIT A

 
 
LICENSE AGREEMENT BETWEEN THE COMPANY AND IN STRIDE
 
 
 
 
 

35

--------------------------------------------------------------------------------



 
 
 
 
EXHIBIT B
 
 
LICENSE AGREEMENT BETWEEN THE COMPANY
AND GEORGE FOREMAN VENTURES
 
 
 
 
 
 
 
 
 


 
 


36
 


 
 


 